Case 2:18-cv-00510-ES-MAH Document 75 Filed 10/02/18 Page 1 of 2 PageID: 966




Andrew I. Hamelsky
The Legal Center | One Riverfront Plaza | 1037 Raymond Boulevard, Suite 230 | Newark, NJ 07102-5425
Direct 201.368.7206 | Fax 201.368.7246
hamelskya@whiteandwilliams.com | whiteandwilliams.com


October 2, 2018

Via ECF

The Honorable Michael A. Hammer
United States Magistrate Judge
United States District Court
For the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street, Room 2042
Newark, NJ 07101


RE: Pharmacia Corp. n/k/a Pfizer Inc. v. Arch Specialty Ins. Co. et al., No. 18-
    cv-00510-ES-MAH (Jan. 12, 2018).

Dear Judge Hammer:

       This firm represents defendant, Arch Specialty Insurance Company (“Arch”), in the above-
referenced action. We write pursuant to your Text Order, dated October 1, 2018, setting forth a
meet and confer session in this matter for October 15, 2018. (ECF No. 73.) Arch respectfully
requests an adjournment of the meet and confer session because counsel for Arch has a prior
commitment in another court scheduled for October 15, 2018.

       While Plaintiff’s counsel does not join in our request for an adjournment, we have
conferred on availability for an adjournment. Based on counsel’s availability, we propose the
following dates:

                  •    the morning of October 22, 2018;
                  •    October 25, 2018 between 1:00 p.m. and 4:00 p.m.; or
                  •    any date thereafter that the Court is available.

         We thank the Court for its attention to this matter.




21579382v.1
Case 2:18-cv-00510-ES-MAH Document 75 Filed 10/02/18 Page 2 of 2 PageID: 967
The Honorable Michael A. Hammer
October 2, 2018
Page 2


Respectfully submitted,

WHITE AND WILLIAMS LLP




Andrew I. Hamelsky

cc:   All counsel of record via ECF




                                      -2-
21579382v.1
